Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 2, 8,10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Ting et al.  (CN105188000A), hereinafter “Wang Ting” in view of Takahashi (US20110026757). 

As to Claim 1, Wang Ting teaches a speaker, comprising a vibration system including a speaker diaphragm( speaker diaphragm, page 1 “ Technical field” and a magnetic circuit : wherein the speaker diaphragm comprises a thermoplastic polyester elastomer film layer and has an amplitude of 0.25m-1mm, and the speaker has F0 of 150-1500Hz, Wang Ting teaches (as shown in Fig. 1a and Fig. 1b, the speaker diaphragm of Fig. 1a includes a ball top 20 at a central position and a loop portion 10 at an edge position. The loop portion 10 is a single layer structure composed of a layer of thermoplastic polyester elastomer TPEE material layer 2; alternatively, the loop portion 10 is a composite structure in which at least one layer of thermoplastic polyester elastomer TPEE material layer 2 is compounded. Thermoplastic polyester elastomer (abbreviated as TPEE or TPC, referred to as TPEE in the present invention) is a block containing a polybutylene terephthalate PBT polyester hard segment and an aliphatic polyester or polyether soft segment. See at least page 4 of translation [0003]- [0004]). Wang Ting does not explicitly teach:  the speaker has amplitude of 0.25 mm-1 mm, and the speaker has F0 of 150-1500 Hz. However, the speaker amplitude and speaker resonant frequencies are well-known acoustic characteristics of the speaker that are specifically attained by changing the design parameters such as the material chosen for the speaker diaphragm such as a material with low Young’s modulus means the material is elastic and vice versa, the thickness of the material and composites used while designing the speaker diaphragm. Takahashi in related field (speaker diaphragm) teaches on [0057], [0058] by selecting the material having specific Young’s modulus and the thickness of the material, specific amplitude and resonant frequency (F0) is achieved accordingly and thus preferable acoustic characteristic of the speaker is achieved. For example, [0066] teaches the diaphragm 1 including base 11 that employs a polysulphone resin material amplitude of 0.25 mm-1 mm, and the speaker has F0 of 150-1500 Hz. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select a material or combination of one or more thermoplastic elastomer material as taught by the Wang Ting having low Young’s modulus to lower the vibration amplitude of speaker diaphragm and thus low resonant frequency to reduce the distortion and noise. See at least [0057], [0058] and [0142].
As to Claim 2, Wang Ting in view of Takahashi teaches the limitations of Claim 1, and wherein the amplitude of the speaker diaphragm is 0.4 mm-0.6 mm. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select a material or combination of one or more thermoplastic elastomer 
As to Claim 8, Wang Ting in view of Takahashi teaches the limitations of Claim 1, and regarding the following : wherein the thermoplastic polyester elastomer film layer has a thickness of 5-70 μm, Wang Ting on page 6 [0009] teaches the thickness of the single-layer speaker diaphragm in the present invention or the thickness of each composite layer of the speaker diaphragm of the composite structure can be specifically designed according to the acoustic performance of the product, provided that the production requirements are met. Wang Ting in view does not explicitly teaches wherein the thermoplastic polyester elastomer film layer has a thickness of 5-70 .mu.m, However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to design the thickness of elastomer films and each layer to achieve required acoustic performance.  
As to Claim 10, Wang Ting in view of Takahashi teaches the limitations of Claim 1, and further comprising two surface layers compounded together and at least one intermediate layer located between the two surface layers, at least one of the surface layers is the thermoplastic polyester elastomer film layer, and at least one of the intermediate layers is an adhesive layer, ( As shown in Fig. 1a and Fig. 1b, the speaker diaphragm of Fig. 1a includes a ball top 20 at a central position and a loop portion 10 at an edge position. The loop portion 10 is a single layer structure composed of a layer of thermoplastic polyester elastomer TPEE material layer 2; alternatively, the loop portion As to Claim 11, Wang Ting in view of Takahashi teaches the limitations of Claim 10, and wherein the speaker diaphragm comprises a three-layer structure including one intermediate layer, and the two surface layers comprise the thermoplastic polyester elastomer film layers as When the composite structure in which at least one layer of thermoplastic polyester elastomer TPEE material layer 2 is compounded. Thermoplastic polyester elastomer (abbreviated as TPEE or TPC, referred to as TPEE in the present invention) is a block containing a polybutylene terephthalate PBT polyester hard segment and an aliphatic polyester or polyether soft segment. See at least page 4 of translation [0003]-[0004]). When the composite structure of the folded portion of the speaker diaphragm of the present invention has a three-layer structure, the three-layer structure comprises a layer of thermoplastic polyester elastomer TPEE material 2, a layer of glue 3 and a layer of plastic substrate 1; Wherein, the plastic substrate layer 1 comprises polyetheretherketone PEEK, polyarylate PAR, polyetherimide PEI, polyimide PI, polyphenylene sulfide PPS, polyethylene naphthalate PEN, poly pair One or more of ethylene phthalate PET, the adhesive layer 3 is an acrylic rubber or a silica gel. See at least Wang Ting on page 5, [0001].
When the composite structure of the folded portion of the speaker diaphragm of the present invention has a three-layer structure, the three-layer structure comprises a layer of thermoplastic polyester elastomer TPEE material 2, a layer of glue 3 and a layer of plastic substrate 1; Wherein, the plastic substrate layer 1 comprises polyetheretherketone PEEK, polyarylate PAR, polyetherimide PEI, polyimide PI, polyphenylene sulfide PPS, polyethylene naphthalate PEN, poly pair One or more of 
 As to Claim 12,  Wang Ting in view of Takahashi teaches the limitations of Claim 10, and wherein the speaker diaphragm comprises two intermediate layers, the two surface layers comprise the thermoplastic polyester elastomer film layers, and the two intermediate layers comprise adhesive layers made from different materials, Wang Ting on page 5, [0007] teaches Alternatively, the five-layer structure comprises a layer of thermoplastic polyester elastomer TPEE material 2, two layers of glue 3 and two layers of plastic substrate 1; or the five-layer structure comprises a layer of thermoplastic polyester elastomer TPEE material 2. Further, the adhesive layer 3 is acrylic rubber or silica gel.  
 
As to Claim 13,  Wang Ting in view of Takahashi teaches the limitations of Claim 10, and wherein the speaker diaphragm comprises three intermediate layers, wherein a first and a second of the intermediate layers comprise adhesive layers and a third of the intermediate layers comprises the thermoplastic polyester elastomer film layer, and wherein the thermoplastic polyester elastomer film layer is located between the two adhesive layers, When the composite structure of the folded portion of the speaker diaphragm of the present invention has a three-layer structure, the three-layer structure comprises a layer of thermoplastic polyester elastomer TPEE material 2, a layer of glue 3 and a layer of plastic substrate 1; Wherein, the plastic substrate layer 1 comprises polyetheretherketone PEEK, polyarylate PAR, polyetherimide PEI, polyimide PI, .
 

2. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang Ting et al.  (CN105188000A), hereinafter “Wang Ting” in view of Takahashi (US20110026757) in further view of Dickens (US 5173206). 

As to Claim 3, Wang Ting in view of Takahashi teaches the limitations of Claim 1 but does not explicitly teach wherein the thermoplastic polyester elastomer film layer has a glass transition temperature less than or equal to 20° C. However, glass transition temperature is a well -known characteristics that distinguishes different polymers from each other.  Dickens teaches Estane 5707 is a thermoplastic polyester urethane that has a glass transition temperature of approximately 20-degree C. See at least col. 30 lines 30-33. It would have been obvious to one of ordinary skill in the art, to select a well-known thermoplastic polyester with having distinct glass temperature characteristic for it’s intended purpose of changing its state from glass liked solid to more flexible and rubbery state. 

s 4- 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Ting et al.  (CN105188000A), hereinafter “Wang Ting” in view of Takahashi (US20110026757), and in further view of Iijima (US 20030059606).

As to Claim 4, Wang Ting in view of Takahashi teaches the limitations of Claim 1, and wherein the thermoplastic polyester elastomer is a copolymer including a hard segment A comprising polyester, and a soft segment B comprising one or more of aliphatic polyester, polyethylene oxide, polypropylene oxide, polytetrahydrofuran ether and polyphenylene ether. However, Iijima in related field (Thermoplastic polyester elastomer, TPEE) materials teaches on [0094], [0096], [0098] and [00100] teaches varying mass percent of the soft segment and thus varying mass percent of the hard segment such as a polyester type thermoplastic elastomer which has polyester /polyether block copolymer having polybutylene terephthalate as a hard segment and polytetramethylene ether glycol having a number average molecular weight of 2000 as a soft segment and having a polytetramethylene ether glycol segment content of 65% by weight was used. [0096] a polyester type thermoplastic elastomer which has polyester /polyether block copolymer block copolymer having polybutylene terephthalate as a hard segment and polytetramethylene ether glycol having a number average molecular weight of 1000 as a soft segment and having a polytetramethylene ether glycol segment content of 25% by weight was used.[0098]a polyester type thermoplastic elastomer which has polyester /polyether block copolymer block copolymer having polybutylene terephthalate as a hard segment and polytetramethylene ether glycol having a number average molecular weight of 2000 as a soft segment and having a  and the soft segment B of polyether or aliphatic polyester includes one or more materials selected from the group consisting of aliphatic polyester, polyethylene oxide, polypropylene oxide, polytetrahydrofuran ether, and polyphenylene ether ,[0026] The saturated polyester type thermoplastic elastomers are generally prepared by polycondensation of oligomers obtained through esterification or ester exchange using (i) an aliphatic and/or alicyclic diol having 2 to 12 carbon atoms, (ii) an aromatic dicarboxylic acid and/or alicyclic dicarboxylic acid or an alkyl ester thereof, and (iii) a polyalkylene ether glycol having a number average molecular weight of 400 to 6,000 as a starting material. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use the combination of TPEE materials having well-known Young’s modulus range to form a compound diaphragm structure that can be specifically designed to achieve required acoustic performance.

As to Claim 5, Wang Ting in view of Takahashi in further view of Iijima teaches the limitations of Claim 4, and regarding the following wherein the hard segment A occupies a mass percentage of 10-95%, Wang Ting teaches the composite structure of the individual composite layer can be specifically designed to according to the acoustic performance of the product. See at least page 6, [0009]. Wang Ting does not explicitly teach the composition includes mass percentage is 10-95%. However, Iijima in related field (Thermoplastic polyester elastomers (TPEE) teaches various compositions of TPEE materials to achieve desired hear fusion bond properties in high temperature the soft segment B has a relative molecular mass of 600-6000, [0025] teaches Polyalkylene ether glycols having a number average molecular weight of 400 to 6,000 are usually used in the invention. Those having a number average molecular weight of 600 to 4,000 are preferred.
As to Claim 6, Wang Ting in view of Takahashi in further view of Iijima teaches the limitations of Claim 5, and wherein the hard segment A is adapted to be crystallized, has an average polymerization degree greater than or equal to 2, and has a melting temperature greater than or equal to 150° C, , Iijima teaches aromatic polyester [0021] where aromatic polyesters are highly crystalline https://polymerdatabase.com/polymer%20classes/Polyester%20type.html and an average polymerization degree of the polyester hard segment A material is ≥2, [0026] The saturated polyester type thermoplastic elastomers are generally prepared by polycondensation of oligomers obtained through esterification or ester exchange using (i) an aliphatic and/or alicyclic diol having 2 to 12 carbon atoms, [0026]) and has a melting temperature greater than or equal to 150.degree. C, Iijima on [0094]-[0098] and [100] teaches the temperature of 185, 210,160,197 degrees. C. 

 As to Claim 7, Wang Ting in view of Takahashi in further view of Iijima teaches the limitations of Claim 4 and regarding the following wherein the hard segment A comprises a polymer of dibasic acid and dihydric alcohol, wherein the dibasic acid is selected from one or more of terephthalic acid, isophthalic acid, naphthalenedicarboxylic acid and biphenyldicarboxylic acid, and wherein the dihydric alcohol is selected from one or more of ethylene glycol, propylene glycol, butylene glycol, pentanediol, and hexylene glycol, Iijima teaches on [0027] teaches the aliphatic and/or alicyclic diol having 2 to 12 carbon atoms include those usually used as a starting material of polyesters, particularly of polyester type thermoplastic elastomers 

As to Claim 9, Wang Ting in view of Takahashi teaches the limitations of Claim 1, but does not wherein the thermoplastic polyester elastomer film layer has Young's modulus of 2-700 MPa, Wang Ting in view of Takahashi does not explicitly teach: the speaker diaphragm has Young's modulus of 5-700 MPa.  However, the TPEE materials as taught by Wang Ting falls in the conventional range of the recited Young’s Modulus. Iijima in related field (Thermoplastic polyester elastomer, TPEE) materials teaches the flexural strength or Young’s modulus of different type of polyester type elastomers. [0094] polyester type thermoplastic elastomer which was a polyester/polyether block copolymer having polybutylene terephthalate as a hard segment and polytetramethylene ether glycol having a number average molecular weight of 2000 as a soft segment and having a polytetramethylene ether glycol segment content of 65% ), thus teaching the modulus falling within the range of 5-200MPa.It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use the combination of TPEE materials having well-known Young’s modulus range to form a compound diaphragm structure that can be specifically designed to achieve required acoustic performance
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651